Chief Justice Robertson

delivered the following, response,, of the court, overruling the petition for axe hearing.
If a plea of set off had been filed in form, the evidence would have been irrelevant. The facts which were proved, might have sustained a plea .of accord and satisfaction or possibly, the plea of covenants performed, but certainly did not tend to establish a set-o'ff. As the plaintiff must be presumed to have known that his demand had been reduced by the partial accord and satisfaction, he should be liable to costs for unnecessarily bringing his suit in the circuit court. He would not have been so liable. if his damages had been reduced by a set-off, because, as in such a case, he had accepted nothing in part satisfaction of his cause of action, he could not have known that the matter of set-off would have been relied on in mitigation, and, therefore, the act of assembly contains, in its exception, a plea or notice of set-off only.
Wherefore, as stated in the opinion, as there was no evidence which would have been admmissible under a plea of set-off, the plaintiff in. the action can-, not be benefitted by the exception in the statute.,
Petition overruled.